Exhibit 10.3

--------------------------------------------------------------------------------

 

PLEDGE AND SECURITY AGREEMENT

 

dated as of

 

February 22, 2006

 

by and among

 

BABCOCK & WILCOX INVESTMENT COMPANY

 

and

 

THE BABCOCK &WILCOX COMPANY

ASBESTOS PI TRUST

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Collateral Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

This PLEDGE AND SECURITY AGREEMENT dated as of February 22, 2006 (this
“Agreement”) is by and between (a) Babcock & Wilcox Investment Company, a
Delaware corporation (the “Company”), (b) The Babcock & Wilcox Company Asbestos
PI Trust (together with the permitted successors and assigns thereof, the
“Secured Party”), and (c) U.S. Bank National Association, a national banking
association organized under the laws of the United States (“U.S. Bank”).

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company has agreed to pledge and grant a security
interest in the Collateral (as defined below) as security for the Guarantee
Obligations (as defined below).

 

Accordingly, the parties hereto agree as follows:

 

Section 1. Definitions.

 

(a) As used in this Agreement, the terms defined in the preamble hereto shall
have the meanings ascribed therein and the following terms have the meanings
ascribed below:

 

“Acceleration Event” exists if all or any portion of the Guarantee Obligations
have been accelerated pursuant to Section 5(a) of the Note and such acceleration
shall not have been rescinded.

 

“B&W” means The Babcock & Wilcox Company, a Delaware corporation and a direct,
wholly owned subsidiary of the Company.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the Eastern
District of Louisiana.

 

“Collateral” has the meaning assigned to such term in Section 3.

 

“Collateral Agent” means the collateral agent appointed pursuant to this
Agreement, which shall initially be U.S. Bank.

 

“Confirmation Order” means the Order Confirming the Joint Plan of Reorganization
as of September 28, 2005, as Amended Through January 17, 2006, Proposed by the
Debtors, the Asbestos Claimants’ Committee, the Future Asbestos-Related
Claimants’ Representative, and McDermott Incorporated and Issuing Injunctions
entered on January 17, 2006 by the District Court.

 

“District Court” means the United States District Court for the Eastern District
of Louisiana.

 

“Guarantee Obligations” means the guarantee obligations of the Guarantors set
forth in Section 5 of the Note.

 

“Guarantors” means the Company and McDermott International, Inc., a Panamanian
corporation of which the Company is an indirect, wholly owned subsidiary.

 

“Note” means that certain Promissory Note executed and delivered by B&W, dated
as of February 22, 2006, in the original principal amount of $250,000,000, as
amended or modified from time to time, together with any note executed and
delivered in exchange or substitution therefor or transfer thereof.

 

1



--------------------------------------------------------------------------------

“Plan” means the Joint Plan of Reorganization as of September 28, 2005, as
Amended Through January 17, 2006, and the exhibits and schedules to the
foregoing, as confirmed by the District Court.

 

“Plan Documents” means the Plan, the exhibits to the Plan, the Plan Supplement,
the disclosure statement to the Plan and all exhibits attached to the disclosure
statement.

 

“Plan Supplement” means the Plan Supplement to the Plan, as amended through the
date hereof.

 

“Pledged Stock” means the capital stock of B&W described on Annex 2, together
with all certificates evidencing the same.

 

“Proceeds” has the meaning assigned to such term in the UCC.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Louisiana.

 

(b) In addition, for all purposes hereof, capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Note and, if not defined in the Note, in the UCC.

 

(c) Except where the context otherwise requires, the foregoing definitions shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine, and neuter forms. The words “include,” “includes,” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall,” and both “will” and “shall” are used in the mandatory and imperative
sense. The word “may” means is authorized or permitted to, while “may not” means
is not authorized or permitted to. Unless the context otherwise requires:
(i) any definition of or reference to any agreement, instrument, or other
document herein shall be construed as referring to such agreement, instrument,
or other document as from time to time amended, restated, supplemented, or
otherwise modified (subject to any restrictions on such amendments,
restatements, supplements, or modifications set forth herein or therein);
(ii) any reference herein to any person shall be construed to include such
person’s permitted successors and assigns; (iii) the words “herein,” “hereof,”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof; and
(iv) all references herein to sections and annexes shall be construed to refer
to sections of, and annexes to, this Agreement.

 

Section 2. Appointment of Collateral Agent.

 

2.01 Appointment. The Secured Party hereby appoints U.S. Bank as the Collateral
Agent under this Agreement, to take such actions to be taken by the Collateral
Agent under this Agreement and to exercise such powers of the Collateral Agent
contemplated by this Agreement, in each case subject to the terms and conditions
hereof. The Company hereby consents to the appointment made pursuant to the
foregoing provisions of this Section 2.01.

 

2



--------------------------------------------------------------------------------

2.02 Fees and Expenses of Collateral Agent. The Company agrees to pay the
Collateral Agent upon demand the amount of the Collateral Agent’s annual fee (as
set forth on Annex 3 attached hereto) and any and all reasonable out-of-pocket
expenses, including the reasonable fees and expenses of its counsel and agents,
which the Collateral Agent may invoice to the Company in connection with (a) the
custody or preservation of, or the sale of, collection from or other realization
upon, the Collateral, (b) the exercise or enforcement (whether through
negotiations, legal proceedings, or otherwise) of any of the rights of the
Collateral Agent or the Secured Party hereunder, or (c) the failure by the
Company to perform or observe any of the provisions hereof. The agreements in
this Section 2.02 shall survive the termination of this Agreement. No provision
of this Agreement shall require the Collateral Agent to expend or risk its own
funds or otherwise incur any financial liability in the performance of any of
its duties hereunder, or in the exercise of any of its rights or powers, if it
shall have reasonable grounds for believing that repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it.

 

2.03 Tax Matters. Each of the Company and the Secured Party shall provide the
Collateral Agent with its taxpayer identification number documented by an
appropriate Form W-8 or Form W-9 upon execution of this Agreement.

 

Section 3. Grant of Security Interest in the Collateral. As collateral security
for the prompt payment of the Guarantee Obligations when due in accordance with
their terms, the Company hereby grants to the Collateral Agent, for the benefit
of the Secured Party, a security interest in all of the Company’s right, title,
and interest in and to the Pledged Stock, whether now existing or hereafter
coming into existence (such property described in this Section 3 being
collectively referred to herein as the “Collateral”). In connection with the
grant of such security interest, the Company agrees to take such action as the
Collateral Agent may reasonably request in order to permit the Collateral Agent
to establish and maintain such security interest as a perfected, first priority
security interest until such time as this Agreement terminates pursuant to the
provisions of Section 7.10.

 

Section 4. Representations and Warranties.

 

4.01 Representations and Warranties of the Company. The Company represents and
warrants to the Secured Party and the Collateral Agent as follows:

 

(a) Collateral. The Company is the sole beneficial owner of the Collateral, and
no lien exists upon the Collateral other than the liens created hereby.

 

(b) Creation, Perfection, and Priority. The security interest created hereby
constitutes a valid and perfected first priority security interest in the
Collateral.

 

(c) Company Information; Locations. Annex 1 sets forth, as of date hereof, the
exact name, the location, including county or parish, of the chief executive
office, the jurisdiction of organization, and the federal income tax
identification number of the Company.

 

(d) Changes in Circumstances. The Company has not, within the period of 180 days
prior to the date hereof, changed its name or the jurisdiction or form of its
organization.

 

(e) Pledged Stock. The Pledged Stock identified in Annex 2 has been duly
authorized and validly issued and is fully paid and nonassessable. The Pledged
Stock is

 

3



--------------------------------------------------------------------------------

certificated, as indicated in Annex 2. The Pledged Stock identified on Annex 2
constitutes all of the issued and outstanding equity interests in B&W as of the
date hereof, and Annex 2 correctly identifies the class of the shares
constituting the Pledged Stock.

 

(f) Organization. The Company is duly incorporated, validly existing, and in
good standing under the laws of the State of Delaware and has full corporate
power and authority to execute and deliver this Agreement.

 

(g) Approvals; Noncontravention. The execution and delivery of this Agreement by
the Company have been duly authorized by all necessary corporate action on the
part of the Company and will not result in a contravention by the Company of any
provision of applicable law or of the Company’s organizational documents or any
material contractual restriction binding on the Company or its assets.

 

(h) Execution and Delivery; Enforceability. This Agreement has been duly
executed and delivered by the Company, and this Agreement constitutes a legal,
valid, and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by:
(i) bankruptcy, insolvency, reorganization, fraudulent transfer or conveyance,
and other laws of general applicability relating to or affecting creditors’
rights; and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

(i) Compliance with Plan. This Agreement and the Note comply in all material
respects with the terms of the Plan Documents and the Confirmation Order
applicable to the provisions of this Agreement and the Note.

 

4.02 Representations and Warranties of the Secured Party. The Secured Party
represents and warrants to the Company and the Collateral Agent as follows:

 

(a) Organization. The Secured Party is a trust duly organized, validly existing,
and in good standing under the laws of the State of Delaware and has all
requisite power and authority to execute and deliver this Agreement.

 

(b) Approvals; Noncontravention. The execution and delivery of this Agreement by
the Secured Party have been duly authorized by all necessary action on the part
of the Secured Party and will not result in a contravention by the Secured Party
of any provision of applicable law or of the Secured Party’s organizational
documents or any material contractual restriction binding on the Secured Party
or its assets.

 

(c) Execution and Delivery; Enforceability. This Agreement has been duly
executed and delivered by authorized officers or agents of the Secured Party and
is a legal, valid, and binding agreement of the Secured Party, enforceable
against the Secured Party in accordance with its terms, except as such
enforceability may be limited by: (i) bankruptcy, insolvency, reorganization,
fraudulent transfer or conveyance, and other laws of general applicability
relating to or affecting the creditors’ rights generally; and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

(d) Compliance with Plan. This Agreement and the Note comply in all material
respects with the terms of the Plan Documents and the Confirmation Order
applicable to the provisions of this Agreement and the Note.

 

4



--------------------------------------------------------------------------------

Section 5. Further Assurances; Remedies. In furtherance of the pledge and grant
of security interest pursuant to Section 3 and for so long as the Guarantee
Obligations continue to exist and remain unsatisfied and this Agreement remains
in effect, the Company agrees with the Collateral Agent and the Secured Party as
follows:

 

5.01 Delivery and Perfection. The Company shall:

 

(a) deliver to the Collateral Agent all certificated Pledged Stock, accompanied
by properly executed stock powers in blank; and

 

(b) after the occurrence and during the continuance of an Acceleration Event and
at the reasonable request of the Collateral Agent (in accordance with the
provisions of Section 5.06), execute and deliver all such documents as may be
necessary to cause any or all of the Pledged Stock to be transferred of record
into the name of the Collateral Agent or to enable the Collateral Agent to
exercise and enforce its rights hereunder in accordance with the UCC (or any
successor statute) (and the Collateral Agent agrees that, if any Pledged Stock
is transferred into its name, the Collateral Agent will thereafter promptly give
to the Company copies of any notices and communications received by the
Collateral Agent with respect to the Pledged Stock); provided, however, that no
subsequent transfer of the Pledged Stock may be made by the Collateral Agent
unless and until it has foreclosed on the Collateral in accordance with the
provisions of Section 5.06; provided, further, that nothing in this Agreement
shall require the Company to take any action (or to assist any other person or
entity to take any action) to register with any governmental authority any
public offering of the Pledged Stock or any interest therein.

 

5.02 Financing Statements. The Company hereby authorizes the Collateral Agent to
file one or more financing statements in respect of the Company as debtor in
such filing offices in such jurisdictions with which such a filing is
(a) required to perfect the security interest granted hereunder by the Company
or (b) desirable (in the reasonable judgment of the Collateral Agent) to give
notice of the security interest granted hereunder by the Company.

 

5.03 Other Financing Statements and Control. Without the prior written consent
of the Collateral Agent and the Secured Party, the Company shall not
(a) authorize the filing in any jurisdiction of any financing statement or like
instrument with respect to the Collateral in which the Collateral Agent is not
named as the sole secured party or (b) cause or authorize any person other than
the Company or the Collateral Agent to acquire “control” (as defined in
Section 8-106 of the UCC or as otherwise construed for purposes of Article 8 or
9 of the UCC) over any Collateral that is Investment Property.

 

5.04 Locations; Names. Without at least 30 days’ prior notice to the Collateral
Agent, the Company shall not change its name or the jurisdiction or form of its
organization from the same shown on Annex 1.

 

5.05 Special Provisions Relating to Pledged Stock.

 

(a) So long as no Acceleration Event shall have occurred and be continuing, the
Company shall have the right to exercise all voting, consensual, and other
powers of ownership pertaining to the Pledged Stock, and the Collateral Agent
shall execute and deliver to the Company, or cause to be executed and delivered
to the Company, all such proxies, powers of attorney, dividend, and other
orders, and all such instruments, without recourse, as the Company may
reasonably request for the purpose of enabling the Company to exercise the
rights and

 

5



--------------------------------------------------------------------------------

powers that it is entitled to exercise pursuant to this Section 5.05(a);
provided that any such request by the Company shall be in the form of written
instructions addressed to the Collateral Agent (with a copy thereof provided to
the Secured Party).

 

(b) Unless and until an Acceleration Event has occurred and is continuing, the
Company shall be entitled to receive and retain any and all dividends and
distributions paid on the Pledged Stock (provided that such dividends and
distributions have not been paid in violation of the provisions of Section 2(m)
of the Note).

 

(c) If any Acceleration Event shall have occurred, then so long as such
Acceleration Event shall continue, all dividends and other distributions on the
Pledged Stock shall be paid or distributed directly to the Collateral Agent,
and, if the Collateral Agent shall so request in writing, the Company agrees to
execute and deliver to the Collateral Agent appropriate additional dividend,
distribution, and other orders and documents to that end.

 

(d) If either the Company or the Secured Party delivers a notice or instruction
to the Collateral Agent regarding the Pledged Stock, such party shall
concurrently deliver a copy of such notice or instruction to the other party.

 

5.06 Acceleration Event, Etc. Notwithstanding any other provision contained in
this Agreement or the Note, if an Acceleration Event shall have occurred and be
continuing as a result of an Event of Default described in Section 3(a)(ii) of
the Note, the Collateral Agent may exercise its rights hereunder arising as a
result of such Acceleration Event only following the receipt of written notice
of such Acceleration Event executed by the Company and the Secured Party or
written notice from the Secured Party that a final, non-appealable judgment
determining that such an Event of Default has occurred and is continuing
(accompanied by an appropriately certified copy of such judgment). The period
beginning with the receipt of any such notice and continuing for so long as the
Acceleration Event referred to in such notice is continuing is hereinafter
referred to as an “Acceleration Event Period.” After receipt of such notice, the
Collateral Agent shall take only such action with respect to an Acceleration
Event as shall be directed by written instructions from the Secured Party or by
such judgment and shall not be required to take any such action absent such
written instructions or such judgment. The Secured Party shall provide the
Collateral Agent with written notice in the event that any Acceleration Event is
rescinded. Subject to the prior provisions of this Section 5.06, in the period
during which an Acceleration Event shall have occurred and be continuing:

 

(a) the Collateral Agent shall have all of the rights and remedies with respect
to the Collateral of a secured party under the UCC (subject to the provisions of
clause (b) of this Section 5.06), including the right, to the fullest extent
permitted by applicable law, to exercise all voting, consensual, and other
powers of ownership pertaining to the Collateral as if the Collateral Agent were
the sole and absolute owner thereof (and the Company agrees to take all such
action as the Collateral Agent may reasonably request to give effect to such
right); and

 

(b) the Collateral Agent may, upon 30 days’ prior written notice to the Company
of the time and place, with respect to the Collateral or any part thereof that
shall then be or shall thereafter come into the possession, custody, or control
of the Collateral Agent, sell, assign, or otherwise dispose of all or any part
of the Collateral at such place or places as specifically instructed by the
Secured Party or by a judgment and for cash or for credit or for future delivery
(without thereby assuming any credit risk), at

 

6



--------------------------------------------------------------------------------

public sale, without demand of performance or notice of intention to effect any
such disposition or of the time or place thereof (except such notice as is
required above or by applicable statute and cannot be waived), and the
Collateral Agent or anyone else may be the purchaser, assignee, or recipient of
any or all of the Collateral so disposed of at any such public sale and
thereafter hold the same absolutely, free from any claim or right of whatsoever
kind, including any right or equity of redemption (statutory or otherwise) of
the Company, any such demand, notice, and right or equity being hereby expressly
waived and released; the Collateral Agent may, without notice, or publication,
adjourn any public sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for the sale, and such sale may be made
at any time or place to which the sale may be so adjourned.

 

The Company recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Collateral, to limit purchasers to those who will agree to acquire the
Collateral for their own account, for investment, and not with a view to the
distribution or resale thereof. The Company (i) acknowledges that any such
private sales may be at prices and on terms less favorable to the Collateral
Agent than those obtainable through a public sale without such restrictions and
(ii) agrees that such circumstances shall not, without taking into account the
other circumstances of such private sale, prevent such private sale from being
deemed to have been made in a commercially reasonable manner, and that the
Collateral Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any of the Collateral for the period of time
necessary to permit the issuer thereof to register it for public sale.

 

5.07 Application of Proceeds. Upon the occurrence and during the continuance of
an Acceleration Event, the proceeds of any sale of, or other realization upon,
all or any part of the Collateral and any cash held shall be applied by the
Collateral Agent in the following order of priorities:

 

(a) to payment of the expenses of such sale or other realization, including any
taxes arising from such sale or other realization, and all expenses,
liabilities, and advances incurred or made by the Collateral Agent in connection
therewith;

 

(b) to the payment of unpaid Guarantee Obligations, until all Guarantee
Obligations shall have been fully satisfied or terminated pursuant to the terms
of the Note; and

 

(c) to payment to the Company or its successors or assigns, or as a court of
competent jurisdiction may direct, of any surplus then remaining from such
proceeds.

 

5.08 Deficiency. The Company shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay the Guarantee Obligations and the fees and disbursements of any attorneys
employed by the Collateral Agent to collect such deficiency.

 

5.09 Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to the Collateral Agent while no Acceleration Event has occurred and
is continuing, upon the occurrence and during the continuance of any
Acceleration Event, the Collateral Agent is hereby appointed the
attorney-in-fact of the Company for the purpose of carrying out the

 

7



--------------------------------------------------------------------------------

provisions of this Section 5 and taking any action and executing any instruments
that the Collateral Agent may reasonably deem necessary or advisable to
accomplish the purposes hereof, which appointment as attorney-in-fact is
irrevocable (subject to the termination provision set forth) and coupled with an
interest. Without limiting the generality of the foregoing, so long as the
Collateral Agent shall be entitled under this Section 5 to make collections in
respect of the Collateral, the Collateral Agent shall have the right and power
to receive, endorse, and collect all checks made payable to the order of the
Company representing any dividend, payment, or other distribution in respect of
the Collateral or any part thereof and to give full discharge for the same. The
appointment (and all the associated rights) provided by this Section 5.09 shall
terminate immediately upon receipt by the Collateral Agent of written notice
executed by the Company and the Secured Party of the satisfaction or termination
of the Guaranteed Obligations (which notice each of the Company and the Secured
Party hereby undertakes to provide immediately upon the satisfaction or
termination of the Guaranteed Obligations) or receipt of a judgment to the
effect that such satisfaction or termination has occurred.

 

5.10 No Marshalling. Upon the occurrence and continuance of an Acceleration
Event, the Collateral Agent shall not be required to marshal the order of its
enforcement of its security interest in any part of the Collateral for the
benefit of any person.

 

Section 6. General Provisions Concerning the Collateral Agent.

 

6.01 No Implied Duties or Responsibilities.

 

(a) In connection with its appointment and acting hereunder, the Collateral
Agent shall not be a trustee or be subject to any fiduciary or other implied
duties or responsibilities, regardless of whether an Acceleration Event has
occurred and is continuing, and none of the Collateral Agent, its agents, or any
of their respective affiliates will be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement, except that
the foregoing provisions of this sentence will not excuse any such person from
liability arising out of or resulting from its own gross negligence or willful
misconduct or a material breach of this Agreement. Without limiting the
generality of the foregoing, the Collateral Agent: (a) shall treat the payee of
the Note as the holder thereof until the Collateral Agent receives written
notice of the assignment or transfer thereof signed by such payee and B&W and in
form satisfactory to the Collateral Agent; (b) may consult with legal counsel of
its selection, independent public accountants, and other experts selected by it
and will not be liable for any action taken or omitted to be taken in good faith
by it in accordance with the advice of such counsel, accountants, or experts;
(c) makes no representation or warranty to the Secured Party or the Company;
(d) will not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants, or conditions of the Note or this
Agreement or to inspect the books and records or any other property of B&W, the
Company or any of their respective affiliates; and (e) will not be responsible
to the Secured Party for the existence, genuineness, or value of the Collateral
or for the validity, perfection, priority, or enforceability of any security
interest in the Collateral. The Collateral Agent will not be deemed to have
knowledge or notice of any Acceleration Event unless and until it has received
written notice from the Secured Party referring to this Agreement, describing
the Acceleration Event and stating that such notice is a “notice of acceleration
event.”

 

(b) The Collateral Agent shall have no duty to make any evaluation or to advise
anyone of the suitability or propriety of action or proposed action of the
Company or the Secured Party in any particular transaction involving the
Collateral. The Collateral Agent shall

 

8



--------------------------------------------------------------------------------

have no duty or authority to review, question, approve or make inquiries as to
any instructions of the Company or, during any Acceleration Event Period, the
Secured Party. The Collateral Agent shall not be liable for any loss or
diminution of the Collateral by reason of its actions taken in reliance upon an
instruction from the Company or, during any Acceleration Event Period, the
Secured Party. The Collateral Agent shall have no duty or responsibility to
monitor or otherwise investigate the actions or omissions of the Company or the
Secured Party. The Collateral Agent shall only be responsible for the
performance of such duties as are expressly set forth herein or in instructions
of the Company or, during any Acceleration Event Period, the Secured Party which
are not contrary to the provisions of this Agreement. In no event shall the
Collateral Agent be liable for special, punitive, exemplary, incidental,
indirect or consequential damages.

 

6.02 Refusal to Act. The Collateral Agent may refuse to take action on any
notice, consent, direction, or instruction from the Company or the Secured Party
that, in the Collateral Agent’s opinion, (a) is contrary to law or the
provisions of the Note or this Agreement or (b) may expose the Collateral Agent
to liability (unless the Collateral Agent shall have been indemnified, to its
satisfaction, for such liability by the party requesting the Collateral Agent to
take such action).

 

6.03 Indemnification. The Company hereby agrees to indemnify the Collateral
Agent and, in their respective capacities as such, its officers, directors,
controlling persons, employees, agents and representatives (each an “Indemnified
Party”) from and against any and all claims, damages, losses, liabilities,
obligations, penalties, actions, causes of action, judgments, suits, costs,
expenses, or disbursements (including, without limitation, reasonable attorneys’
and consultants’ fees and expenses) of any kind or nature whatsoever which may
at any time be imposed on, incurred by or asserted against any Indemnified Party
(or which may be claimed against any Indemnified Party by any person) by reason
of, in connection with or in any way relating to or arising out of, any action
taken or omitted by the Collateral Agent in compliance with the provisions of
this Agreement or in reliance on written instructions from the Company or,
during any Acceleration Event Period, the Secured Party; provided, however, that
the Company shall not be liable to any Indemnified Party for any portion of such
claims, liabilities, obligations, losses, damages, penalties, judgments, costs,
expenses, or disbursements resulting from Indemnified Party’s gross negligence
or willful misconduct as determined by a final, non-appealable judgment of a
court of competent jurisdiction. The Company further shall, upon demand by any
Indemnified Party, pay to such Indemnified Party all documented costs and
expenses incurred by such Indemnified Party in enforcing any rights under this
Agreement, including reasonable fees and expenses of counsel. If the Company
shall fail to make any payment or reimbursement to any Indemnified Party for any
amount as to which the Company is obligated to indemnify such Indemnified Party
under this Section 6.03, following exhaustion of all remedies against the
Company and promptly after demand therefor, the Secured Party agrees to pay to
such Indemnified Party the amount that has not been paid by the Company. The
agreements in this Section 6.03 shall survive the termination of this Agreement.

 

6.04 Resignation or Removal of the Collateral Agent. The Collateral Agent may
resign at any time by giving at least 60 days’ prior written notice thereof to
the Secured Party and the Company and may be removed at any time by the Secured
Party and the Company acting together, with any such resignation or removal to
become effective upon the appointment of a successor Collateral Agent or as
otherwise provided by this Section 6.04. Upon any such resignation or removal,
(a) the Secured Party will have the right to appoint a successor Collateral
Agent, and (b) unless an Acceleration Event shall have occurred and be
continuing, the Company

 

9



--------------------------------------------------------------------------------

shall have the right to approve such appointed successor Collateral Agent, such
approval not to be unreasonably withheld or delayed. If no successor Collateral
Agent will have been so appointed by the Secured Party and will have accepted
its appointment within 45 days after the resignation or removal of the retiring
Collateral Agent, the retiring Collateral Agent, the Company or the Secured
Party may, at the expense of the Company, petition a court of competent
jurisdiction for the appointment of a successor Collateral Agent. Upon the
acceptance of its appointment as Collateral Agent, the successor Collateral
Agent will thereupon succeed to and be vested with all the rights, powers,
privileges and duties of the retiring Collateral Agent, and the retiring
Collateral Agent will be discharged from its duties and obligations under this
Agreement. After any retiring Collateral Agent’s resignation or removal, the
provisions of this Agreement will inure to its benefit as to any actions taken
or omitted to be taken by it while it was Collateral Agent.

 

6.05 Reliance by Collateral Agent. The Collateral Agent shall be entitled to
rely upon the authenticity of any certificate, notice or other document
(including any cable, telegram, telecopy, electronic mail message or telex) and
believed by it to be genuine and correct and to have been signed or sent by or
on behalf of the proper person, and upon advice and statements of legal counsel,
independent accountants and other experts selected by the Collateral Agent. As
to any matters related to this Agreement or the transactions contemplated
hereby, the Collateral Agent shall not be required to take any action or
exercise any discretion, but the Collateral Agent shall be required to act or to
refrain from acting upon written instructions of the Secured Party delivered
during any Acceleration Event Period and shall in all cases be fully protected
in acting, or in refraining from acting, hereunder in accordance with the
written instructions of the Secured Party delivered during any Acceleration
Event Period, and such written instructions of the Secured Party and any action
taken or failure to act pursuant thereto shall be binding on the Secured Party.

 

6.06 Right of Interpleader. Should any controversy arise involving the parties
hereto or any of them or any other person, firm or entity with respect to this
Agreement or the Collateral, or should a substitute Collateral Agent fail to be
designated as provided in Section 6.04 hereof, or if the Collateral Agent should
be in doubt as to what action to take, the Collateral Agent shall have the
right, but not the obligation, either to (a) withhold delivery of the Collateral
until the controversy is resolved, the conflicting demands are withdrawn or its
doubt is resolved or (b) institute a petition for interpleader in Bankruptcy
Court or the District Court to determine the rights of the parties hereto.

 

6.07 No Tax Responsibility. Notwithstanding any other terms or conditions
contained herein, the Collateral Agent shall not be responsible for, and the
Company and Secured Party do hereby waive all duties or functions of the
Collateral Agent (imposed by law or otherwise) relating to, the withholding and
government deposit of any and all taxes, or amounts with respect thereto, that
may be incurred or payable in connection with the Collateral and the
transactions contemplated hereunder, income or gain realized on the Collateral
held therein or transactions undertaken with respect thereto. Except as required
by law in such manner that cannot be delegated to or assumed by the Company, the
Collateral Agent shall have no responsibility to undertake any federal, state or
local tax reporting in connection with the Collateral or transactions
contemplated by this Agreement.

 

10



--------------------------------------------------------------------------------

Section 7. Miscellaneous.

 

7.01 Entire Agreement. This Agreement, the Note, and the Settlement Agreement
constitute the entire agreement and understanding among the Company, the Secured
Party, and the Collateral Agent with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, among such
parties with respect to the subject matter hereof.

 

7.02 Notices. All notices, responses, consents, waivers, requests, statements,
and other communications provided for herein shall be in writing and sent (a) by
facsimile if the sender on the same day sends a confirming copy of such notice
by a recognized overnight-delivery service (charges prepaid), or (b) by
registered or certified mail with return receipt requested (postage prepaid), or
(c) by a recognized overnight-delivery service (with charges prepaid). Any such
notice shall be sent:

 

(a) if to the Secured Party, at such address as the Secured Party shall have
specified to the Company in writing, with copies (which shall not constitute
notice) to:

 

B. Thomas Florence

Executive Director

The Babcock & Wilcox Company Asbestos PI Trust

c/o ARPC

1220 19th Street, N.W., Suite 700

Washington, D.C. 20036

Facsimile: (202) 797-3619

 

Campbell & Levine, LLC

1700 Grant Building

Pittsburgh, PA 15219-2399

Attention: Douglas A. Campbell, Esq.

Facsimile: (412) 261-5066

 

Eric D. Green, Esq.

Resolutions, LLC

222 Berkeley Street, Suite 1060

Boston, Massachusetts 02116

Facsimile: (617) 556-9900

 

Young Conaway Stargatt & Taylor, LLP

The Brandywine Building

1000 West Street, 17th Floor

P.O. Box 391

Wilmington, Delaware 19801

Attention: James L. Patton, Jr., Esq.

Facsimile: (302) 571-1253

 

11



--------------------------------------------------------------------------------

  (b) if to the Company:

 

Babcock & Wilcox Investment Company

777 N. Eldridge Parkway

Houston, Texas 77079

Attention: Liane K. Hinrichs

Facsimile: (281) 870-5015

 

with a copy to:

 

McDermott International, Inc.

777 North Eldridge Parkway

Houston, Texas 77079

Attention: John T. Nesser, III

Facsimile: (281) 870-5015

 

or;

 

  (c) if to the Collateral Agent:

 

U.S. Bank National Association

5847 San Felipe Street

Suite 1050

Houston, Texas 77057

Attention: Corporate Trust Services

Facsimile: 713-278-4329

 

7.03 No Waiver. No failure on the part of any party hereto to exercise, and no
course of dealing with respect to, and no delay in exercising, any right, power,
or remedy of such party hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise by any party hereto of any right, power, or
remedy of such party hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, or remedy.

 

7.04 Amendments, Etc. Neither this Agreement nor any provision hereof may be
changed, waived, discharged, or (except as provided in Section 7.10) terminated
except in writing signed by the Company, the Secured Party, and the Collateral
Agent. The Collateral Agent shall be provided executed or true and correct
copies of each amendment, notice, waiver, consent, or certificate made or
delivered with respect to this Agreement sufficiently far in advance of the
Collateral Agent being required to take action under this Agreement or in
respect of any such notice, waiver, consent, or other certificate delivered in
connection therewith so as to allow the Collateral Agent sufficient time to take
any such action.

 

7.05 Successors and Assigns; No Third-Party Beneficiaries. This Agreement is for
the benefit of the parties hereto and their successors and permitted assigns
pursuant to the applicable provisions of the Note and this Agreement. In the
event of an assignment of the Note by the Secured Party, the Secured Party’s
rights and obligations hereunder shall be transferred with the Note. Subject to
the foregoing provisions of this Section 7.05, this Agreement shall be binding
on each of the parties hereto and their respective successors and assigns.
Except as provided in Section 6.03, nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon, or to give to, any
person other than the parties hereto and their respective permitted

 

12



--------------------------------------------------------------------------------

successors and assigns any right, remedy, or claim under or by reason of this
Agreement or any provision hereof, and the provision contained in this Agreement
are and shall be for the sole and exclusive benefit of the parties hereto and
their respective permitted successors and assigns.

 

7.06 Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same agreement, and any
of the parties hereto may execute this Agreement by signing any such
counterpart.

 

7.07 Governing Law. The construction, validity, and enforceability of this
Agreement shall be governed by the substantive laws of the State of Louisiana,
without giving effect to any principles of conflicts of laws thereof that would
result in the application of the laws of any other jurisdiction.

 

7.08 Captions. The captions and Section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

7.09 Severability. If any provision contained in this Agreement shall for any
reason be held to be invalid, illegal, or unenforceable in any respect, that
provision will, to the extent possible, be modified in such manner as to be
valid, legal, and enforceable but so as to most nearly retain the intent of the
parties hereto as expressed herein, and if such a modification is not possible,
that provision will be severed from this Agreement, and in either case the
validity, legality, and enforceability of the remaining provisions of this
Agreement will not in any way be affected or impaired thereby.

 

7.10 Termination. This Agreement shall terminate concurrently with the
termination of the Guarantee Obligations pursuant to Section 5(e) of the Note.
Upon such termination: (a) the Collateral Agent shall promptly return to the
Company all the certificated Pledged Stock and the stock powers previously
delivered to the Secured Party pursuant to Section 5.01(a); and (b) the Secured
Party and the Collateral Agent shall execute and deliver to the Company such
other documentation as the Company may reasonably request to evidence the
termination of this Agreement. The provisions of Section 7.01 through
Section 7.09 and this Section 7.10 shall survive any termination of this
Agreement.

 

[signature pages follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

BABCOCK & WILCOX INVESTMENT COMPANY By:  

/s/    John T. Nesser, III

--------------------------------------------------------------------------------

Name:   John T. Nesser, III Title:   Executive Vice President, General Counsel
and Corporate Secretary THE BABCOCK &WILCOX COMPANY ASBESTOS PI TRUST By:  

/s/    Victor Bussie

--------------------------------------------------------------------------------

    Victor Bussie     Trustee By:  

/s/    James J. McMonagle

--------------------------------------------------------------------------------

    James J. McMonagle, Esq.     Trustee By:  

/s/    Phillip A. Pahigian

--------------------------------------------------------------------------------

    Phillip A. Pahigian, Esq.     Trustee U.S. BANK NATIONAL ASSOCIATION, as
Collateral Agent By:  

/s/    Ronda L. Parman

--------------------------------------------------------------------------------

Name:   Ronda L. Parman Title:   Authorized Agent

 

14



--------------------------------------------------------------------------------

Annex 1

 

Company Information; Locations

 

Name

--------------------------------------------------------------------------------

  

Location of

Chief Executive Office

--------------------------------------------------------------------------------

   Jurisdiction
of Organization


--------------------------------------------------------------------------------

   Organizational
Number


--------------------------------------------------------------------------------

   IRS Taxpayer
I.D. No.


--------------------------------------------------------------------------------

Babcock & Wilcox Investment Company

   777 N. Eldridge Parkway
Houston, Texas 77079    Delaware    0002235817    72-1172705



--------------------------------------------------------------------------------

Annex 2

 

Description of Pledged Stock

 

Owner

--------------------------------------------------------------------------------

  

Issuer

--------------------------------------------------------------------------------

   Class of Stock


--------------------------------------------------------------------------------

   No. of
Shares


--------------------------------------------------------------------------------

   Certificate
Nos.


--------------------------------------------------------------------------------

   Percent
Owned


--------------------------------------------------------------------------------

  Percent
Pledged


--------------------------------------------------------------------------------

Babcock & Wilcox Investment Company (a Delaware corporation)

   The Babcock & Wilcox Company (a Delaware corporation)    Common Stock   
100,100    1 & 2    100%   100%



--------------------------------------------------------------------------------

Annex 3

 

U.S. Bank National Association

Collateral Agent Fees

Babcock & Wilcox Investment Company

 

Schedule of Fees     

Acceptance Fee:

   Waived

Administration Fee

   4,000

Counsel Fee

   at cost

 

The above-mentioned Fees are basic charges and do not include out-of-pocket
expenses, which will be billed in addition to the regular charges as required.
Out-of-pocket expenses shall include, but are not limited to: telephone tolls,
stationery, travel and postage expenses.

 

Charges for performing extraordinary or other services not contemplated at the
time of the execution of the transaction or not specifically covered elsewhere
in this schedule will be determined by appraisal in amounts commensurate with
the service to be provided.

 

To help the government fight the funding of terrorism and money laundering
activities, Federal Law requires all financial institutions to obtain, verify
and record information that identifies each client who opens an account.

 

For a non-individual person such as a business entity, a charity, a Trust or
other legal entity we will ask for documentation to verify its formation and
existence as a legal entity. We may also ask to see financial statements,
licenses, identification and authorization documents from individuals claiming
authority to represent the entity or other relevant documentation.

 

Our proposal is subject in all aspects to our review and acceptance of the final
documents, which set forth our duties and responsibilities.

 

Please sign and date this letter and return a copy to Ronda Parman at fax
713.278.4329 as acknowledgement of the fees and terms contained herein.

 

Signed name                                                                 
Printed name                                       
                                         

 

Date                                         
Title                                                 
Company                                                     